Vanguard Bond Index Funds Vanguard Balanced Index Fund Vanguard Variable Insurance FundTotal Bond Market Index Portfolio Supplement to the Prospectuses New Target Indexes for Certain Bond Funds The boards of trustees of Vanguard Bond Index Funds, Vanguard Balanced Index Fund, and Vanguard Variable Insurance FundTotal Bond Market Index Portfolio (collectively the Funds) have approved the adoption of new target indexes for the Funds. The boards believe that the new float-adjusted indexes, listed below, will better track the bond markets targeted by the Funds investment objectives. Vanguard Fund Name New Target Index Former Target Index Total Bond Market Barclays Capital U.S. Aggregate Barclays Capital U.S. Aggregate Index Fund Float Adjusted Index Bond Index Total Bond Market II Barclays Capital U.S. Aggregate Barclays Capital U.S. Aggregate Index Fund Float Adjusted Index Bond Index Short-Term Bond Barclays Capital U.S. 15 Year Barclays Capital U.S. 15 Year Index Fund Government/Credit Float Government/Credit Bond Index Adjusted Index Intermediate-Term Bond Barclays Capital U.S. 510 Year Barclays Capital U.S. 510 Year Index Fund Government/Credit Float Government/Credit Bond Index Adjusted Index Long-Term Bond Barclays Capital U.S. Long Barclays Capital U.S. Long Index Fund Government/Credit Float Government/Credit Bond Index Adjusted Index Balanced Index Fund Barclays Capital U.S. Aggregate Barclays Capital U.S. Aggregate (bond portion) Float Adjusted Index Bond Index Variable Insurance Fund Barclays Capital U.S. Aggregate Barclays Capital U.S. Aggregate Total Bond Market Index Float Adjusted Index Bond Index Portfolio (over, please) The Funds are expected to implement this change before the end of the year. The new target indexes and current target indexes are expected to track the same market segments, so the investment objectives and risks described in the Funds current prospectuses are not expected to change. The Funds new target indexes could provide different investment returns (either lower or higher) or different levels of volatility than their current indexes over any period of time. The transition to the new indexes is not expected to require significant adjustments to the Funds portfolio holdings, but could result in a slight temporary increase in the Funds transaction costs and turnover rates. Please retain this supplement for future reference. © 2009 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSTGT 092009
